Davies, Justice.
It is earnestly contended, on the part of the defendants, that the plaintiff has an adequate remedy at law, and that therefore the equitable powers of this court should not be invoked. The case of Avery agt. Smith, (2 Com. p. 60,) is'an authority under the old system of practice, that a party might resort to either a court of law or equity.
But the distinction between courts of law and equity, which so long prevailed in our system of jurisprudence, has been abolished by the Code.
The inquiry is not now whether the relief demanded is according to principles of equity or the 'common law practice, but simply whether the party is entitled to it (the injunction) by reason of. the acts complained of producing an injury to him.
In Furniss agt. Brown, (8 How. Prac. Rep. 59,) it was held, that when the action was for the recovery of the possession of personal property, an injunction under the Code might stand in aid of that action—it appearing that the plaintiff is entitled to it by reason of the injury to him.
I am satisfied, from the affidavits submitted to me, that the *93plaintiff was the owner of the furniture in the store of defendant Berg, and that such ownership was well known to both defendants, Berg and Krahe; that the pretended sale from Berg to Krahe was made in fraud of the rights of the plaintiff, and so known to both of said defendants; and that the title of the plaintiff to said furniture has not been divested.
I am therefore of the opinion that the injunction should be retained, until the trial of this cause, in aid of the plaintiff’s action, and that the motion to vacate the injunction order should be denied, with |10 costs.